Phentiss, J.
delivered the opinion of the Court. The constitution of the United States, (art. 4,s. 1.) declares, that “ full faith and credit shall be given, in each state, to the public acts, records and judicial proceedings of every other state ; and the congress may, by general laws, prescribe the manner in which such acts, records and proceedings, shall be proved and the effect thereof.” By an act of congress, passed in pursuance of this provision of the constitution, it is declared,that “ the reasons and judicial proceedings of the courts of any state shall be proved and admitted in any other court within the United States, by the attestation of the clerk, and the seal of the court annexed, if there be a seal, together with the certificate of the judge, chief justice, or presiding magistrate, as the case may be, that the said attestation is in due form; and the said records and judicial proceedings, authenticated as aforesaid, shall have such faith and credit given to them in every court within the United States, as they have by law or usage in the courts of the state from whence the said records are, or shall be, taken.” — IngersolVs Mr. 298.
With respect to the first question presented by the exceptions in this case, it is sdfficientto say, that the record which was produced in evidence by the plaintiff was authenticated precisely in the manner prescribed by the act of congress, and was, therefore, admissible, and sufficient proof of the judgment. The remaining *267question, whether evidence of a settlement and payment of the demand, on which the judgment was rendered, was admissible as a defence to the action, depends on the validity and effect which a judgment rendered in another state, proved in the manner prescribed, is entitled to here. If it is to be considered in the light of a foreign judgment, and only prima facie evidence of a debt, according to the doctrine formerly held in some of the states, it is liable to be impeached, and may be avoided by proof that it was unjustly or irregularly obtained. But if it is tobe regarded as a record, conclusive between the parties, then no averment can be received against its validity, and it cannot be avoided by pleading, or giving in evidence, any matter of defence which existed anteri- or to the judgment. In the case of Mills vs. Duryee, 1 Cranch, 481, the supreme court of the United States gave a construction to the act of congress, and decided, that by declaring what faith and credit shall be given in one state to the judicial proceedings of another, congress has declared the effect of the record. The court said, that the act having declared that the record duly authenticated shall have such faith and credit as it has in the state court from whence it is taken, it followed, that if in such court it has the faith and credit of evidence of the highest nature, record evidence, it must have the same faith and credit in every other court, and can be denied only by a plea of nul tiel record. It was, therefore, held, that in an action founded on a judgment of another state, where the defendant had been arrested and given bail, the judgment was conclusive, and a plea of nil debet was bad on demurrer, though it might be good after verdict. The samejpoint was subsequently détermined, and the principle of the former decision recognized and confirmed, in the cases of Hampton vs. McConnel, 3 Wheat. 234, and Mayhew vs. Thatcher, 6 Wheat. 129. By these decisions, made by a court whose peculiar province it is to determine and settle the construction of the act of congress, it appears to be established, that the record of a court of another state, authenticated according to the act, is not only entitled to the same credit, but the judgment has the same validity and effect in every other court within the United States, which it has in the state where it was rendered ; and that whatever defence would be good to an action on the judgment in such state, and no other, except such as is founded on matter arising subsequent to the judgment, can be available in any other court within the United States. If, therefore, the matter set up in defence in the case before us, as it goes to invalidate the judgment, would not be allowed in the court of Massachusetts, in an action upon the judgment there, it cannot, consistently with the authorities, be allowed here. It is there settled agreeably to the general rule of law, *268a‘ judgment rendered by a court, which proceeds according; to the course of the common law, is in all cases conclusive evidence; of the existence' and justice of the debt, and cannot be impeach-ei^ or av°lded by a party to it, either collaterally or by plea, on-account of error or fraud, or any matter which existed prior to the judgment; but it remains valid, and may be enforced, until it is regularly reversed or set aside, unless it appears from the judgment itself that the court had no jurisdiction. (Smith vs. Rice, 11 Mass. 507. — Thatcher vs. Gammon, 12 Mass. 268. — Homer vs. Fisk, 1 Pick. Rep. 435.) From the record which was produced in evidence in this case, it appeared, that though the judgment was rendered in a suit commenced by an attachment of property, the defendant appeared and pleaded to the action; and the case, therefore, is precisely like'that of Mayhew vs. Thatcher,. already cited, in which it was held that a judgment in one state is conclusive evidence in another, if it appears from the record that the defendant appeared and took defence, although he resided out of the state in which the judgment was rendered, and the suit was commenced by an attachment of property. We are bound, then, to treat the judgment in the present case as absolute and conclusive between the parties; and,consequently, the evidence offered by the defendant in the court below was properly excluded.
It is not to be understood from what has been said, that the defendant was precluded from'all means of relief against the judgment. If he was entitled to relief, he might,on good reason shewn, have obtained a stay of proceedings in this action, while he had pursued, or had time to pursue, any remedy which might have been open to him. If the demand on which the judgment was rendered was paid by him after the commencement of the original suit, and the plaintiff, after having discharged the demand, proceeded and took judgment by default, it would unquestionably have furnished sufficient ground for an audita querela, or a motion to set aside the judgment; and the court in which it was rendered, upon a proper application, accompanied with sufficient proof, would undoubtedly have vacated the judgment. But if the payment was made before the commencement of the suit, it was the duty of the defendant to have availed himself of it in de-fence to the action ; and if he neglected it, his opportunity was lost, and he could not be relieved, unless, indeed, the appearance by attorney was without authority from him. But if the latter was the fact, it is very clear that it could not avail the defendant here, whatever might have been its effect on a motion to set aside the judgment. In Field vs. Gibbs, 1 Pet. Rep. 155, it was decided, that where it appeared from the record, that the defendant *269who resided out of the state in which the judgment was appeared and pleaded to the action,, he was estopped to say, m a suit upon the judgment in another state, that he was not served with process, and never appeared or authorized any one to appear for him, inasmuch as the record imported absolute verity.
Hall for the defendant,
íChurch for the plaintiff,
It may be observed, that in all cases to which reference has been made, the defendant was either served with process within the state where the judgment was rendered, or had appeared in the suit and submitted to the jurisdiction of the court; and in none of them is it expressly decided, though the principle asserted seems to cover the whole ground, that the judgment is valid and conclusive, if the defendant did not reside within the jurisdiction of the court, or had not subjected himself to it, either by being arrested within it, or by appearing and pleading in the suit. In Bissel vs. Briggs, 9 Mass. 462, it was laid down by Parsons, Ch. J., that the judicial proceedings, contemplated by the constitution as entitled to full faith and credit, are such only as are within the juris* diction of the state whence they are taken; that in order to entitle a judgment, rendered in any court in the United States, totha full faith and credit mentioned, the court must have had jurisdiction, not only of the cause, but of the parties ; and that a court in one state, when called upon to enforce a judgment rendered in another, may examine into and decide upon the question of jurisdiction ; and if it appears that the party against whom the judgment was rendered was not within the state, nor bound by its laws, nor amenable to the jurisdiction of its courts, no credit will be given to the judgment. In Borden vs. Fitch, 15 John. Rep. 121, and Andrews vs. Montgomery, 19 Johns. Rep. 162, it was also held, that a judgrpent obtained in another state, against a person not being within the jurisdiction of the court, nor served with process within it, nór having appeared to defend the suit, could have no legal effect whatever, other than as a justification of whatever proceedings might have been had to enforce it in the .state where it was rendered. But according to those cases, if it ■appears from the record, that the defendant was served with process within the state, or appeared and submitted to the jurisdiction of the court, he cannot impeach the judgment or deny its validity, in an action upon it, but it must be treated as absolute and conclusive upon him, until it is reversed or set aside. This is a3 far as a decision of the present case requires us to go, and beyond Shis we are not to be understood as expressing any opinion.
Judgment of the county court affirmed,